DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendment filed on 11/16/2022 was entered with pending Claims 1-20.
Response to Arguments/Remarks
Response to the 35 U.S.C. §§ 102, 103 rejections (Remarks 11/16/2022 pages 7-8) with respect to Claims 1-20 have been fully considered along with the claim amendments. The submitted amendments to the claims are considered significant to modify the interpretation of the claim limitations. Examiner conducted an updated search and identified prior art that teaches the amended claim limitations, which are incorporated into the updated cited prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyanaka et al (US 2019/0253671) in view of Wang et al (CN 10500682).
Regarding Claim 1, Miyanaka et al teach a method of monitoring an aircraft interior (method of monitoring inside an aircraft using image transmission apparatus; Figs 1-7 and ¶ [0005], [0063]-[0065]), the method comprising: capturing a video signal from at least one camera mounted within a fuselage of the aircraft (camera system 11 captures interior video and images of aircraft 1, with cameras 111, 112 that are mounted in interior; Figs 1-3 and ¶ [0024]-[0025], [0030], [0068]), the video signal comprising individual image frames (the term image and image signal includes video and still images; ¶ [0021]); modifying the video signal and generating an optimized image using an image processing module (in the camera system 11, images from camera 111, 112 are input into server 113 that includes an image processor 1139 to process the image; Fig 3 and ¶ [0033]-[0040], [0055]-[0059]), wherein modifying the video signal comprises extracting, based on an extraction pattern, select individual frames of the video signal using a filter module (image processor 1139 includes a selector 1131, which is configured to select images of interest based on the imaging subject input (extract select images from video based on imaging subject information (extraction pattern)); Fig 3 and ¶ [0040]-[0045], [0053]-[0055]); detecting a human within the optimized image and identifying features of the human using an object detection module (image processor 1132 processes the selected image based on passenger identifying information; Figs 3, 7 and ¶ [0055]-[0057]), wherein identifying features of the human comprises: detecting and analyzing a face of the human using a facial detection module (the processor 1132 includes facial recognition and can mask 421 other passenger faces that do not correspond with the feature information to thereby only analyze the passenger of interest in the selected image; Figs 3, 7 and ¶ [0059]-[0060]); and displaying the optimized image using a display module (the processed image 42 is sent from the aircraft wireless device 12 to be displayed on the ground monitoring system 15; Figs 3, 7 and ¶ [0027]-[0028], [0050], [0059]).
Miyanaka et al does not teach detecting facial expressions of the face indicative of a mood of the human using a pre-trained machine learning algorithm of the facial detection module; and analyzing features or motion data of the human using an activity classifier module.
Wang et al is analogous art pertinent to the technology disclosed in this application including detecting facial expressions of the face indicative of a mood of the human using a pre-trained machine learning algorithm of the facial detection module  (emotion detected by the recognition module 101 includes a human face position training set algorithm to identify emotional characteristics steps S603-S608, including face and facial expression step S607; Figs 2, 6 and ¶ [0050], [0055], [0095]-[0100]); and analyzing features or motion data of the human using an activity classifier module (the mood classification confidence level is performed for analyzing features and classify mood/gender, step S611; Figs 2, 6 and ¶ [0055], [0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Miyanaka et al with Wang et al including detecting facial expressions of the face indicative of a mood of the human using a pre-trained machine learning algorithm of the facial detection module; and analyzing features or motion data of the human using an activity classifier module. Miyanaka et al teaches the use of the camera system 11 to analyze the emotional / health of the passenger based on facial expression (¶ [0075]) but does not explicitly state use of artificial intelligence to perform the algorithm. Wang et al teaches a machine learning algorithm for such purposes (¶ [0095]). Use of a facial recognition algorithm via machine learning allows for increased accuracy of emotion identification, as recognized by Wang et al (¶ [0050]).
Regarding Claim 2, Miyanaka et al in view of Wang et al teach the method of claim 1 (as described above) and Miyanaka et al further teach comprising: generating an alert signal using an alert module if the activity classifier module identifies an alertable activity based at least partially on the identified features or motion data (processor 1139 of server 113 in camera system 11 transmits (generates inherent to transmit) an alarm to ground monitoring system 15 when the passenger does not move for a set amount of time (activity of not moving for a period of time is the alertable activity); Figs 3, 7, 8 and ¶ [0075]).  
Regarding Claim 3, Miyanaka et al in view of Wang et al teach the method of claim 2 (as described above), wherein Miyanaka et al teach generating an alert signal comprises at least one of activating an indicator light and positioning a bounding box on a portion of the optimized image displayed by the display module (an alarm and image signal (indicator light) is sent to the ground monitoring system 15 when a passenger does not move for a set amount of time and the image 42 has a mask to hide the passengers not of interest (thereby creating a bounding box 41a on the portion of the image displayed to the ground monitoring system 15; Fig 7 and ¶ [0059]-[0061], [0075]).  
Regarding Claim 4, Miyanaka et al in view of Wang et al teach the method of claim 2 (as described above), and Miyanaka et al further teach comprising: at least partially basing identification of the alertable activity on a flight phase of the aircraft (the image of alertable activity (passenger movement) is taken in conjunction with a flight phase; ¶ [0075]).  
Regarding Claim 5, Miyanaka et al in view of Wang et al teach the method of claim 1 (as described above), wherein Miyanaka et al teaches modifying the video signal (the term image and image signal includes video and still images, from camera 111, 112, are input into server 113 that includes an image processor 1139 to process the video images; Figs 3, 7 and ¶ [0021], [0033]-[0040], [0055]-[0059]), further comprises at least one of: enhancing the video signal using an image enhancement module; performing morphological operations on the video signal using a morphological processing module; partitioning the video signal using an image segmentation module; and distinguishing a foreground of the video signal from a background of the image using an extraction module (the image processor 1132 can use a mask 421 to cover regions of the image that are not of interest (partitioning the image); Figs 3, 7 and ¶ [0056]-[0059]).
Regarding Claim 10, Miyanaka et al in view of Wang et al teach the method of claim 1 (as described above) and Wang et al further teaches comprising: comparing image data to pre- programmed data within an object database (a human face database is used for calibration of the image, step S601; Fig 6 and ¶ [0092]).  

Regarding Claim 11, Miyanaka et al teach an aircraft surveillance system (aircraft using image transmission apparatus; Figs 1-7 and ¶ [0005], [0063]-[0065]) comprising: at least one camera mounted within a fuselage of the aircraft and configured to capture a video signal comprising individual image frames (camera system 11 captures interior video and images of aircraft 1, with cameras 111, 112 that are mounted in interior; Figs 1-3 and ¶ [0021], [0024]-[0025], [0030], [0068]); an image processing module configured to modify the video signal to generate an optimized image (in the camera system 11, images from camera 111, 112 are input into server 113 that includes an image processor 1139 to process the image; Fig 3 and ¶ [0033]-[0040], [0055]-[0059]), the image processing module comprising an image filter module configured to extract select individual frames of the video signal based on an extraction pattern (image processor 1139 includes a selector 1131, which is configured to select images of interest based on the imaging subject input (extract select images from video based on imaging subject information (extraction pattern)); Fig 3 and ¶ [0040]-[0045], [0053]-[0055]); an object detection module configured to detect a human within the optimized image to identify features of the human (image processor 1132 processes the selected image based on passenger identifying information; Figs 3, 7 and ¶ [0055]-[0057]), wherein identifying features of the human comprises: detecting and analyzing a face of the human using a facial detection module (the processor 1132 includes facial recognition and can mask 421 other passenger faces that do not correspond with the feature information to thereby only analyze the passenger of interest in the selected image; Figs 3, 7 and ¶ [0059]-[0060]); and a display module in data communication with the activity classifier and configured to display the optimized image (the processed image 42 is sent from the aircraft wireless device 12 to be displayed on the ground monitoring system 15; Figs 3, 7 and ¶ [0027]-[0028], [0050], [0059]).
Miyanaka et al does not teach detecting facial expressions of the face indicative of a mood of the human using a pre-trained machine learning algorithm of the facial detection module; and an activity classifier module configured to analyze features and motion data of the human.
Wang et al is analogous art pertinent to the technology disclosed in this application including detecting facial expressions of the face indicative of a mood of the human using a pre-trained machine learning algorithm of the facial detection module  (emotion detected by the recognition module 101 includes a human face position training set algorithm to identify emotional characteristics steps S603-S608, including face and facial expression step S607; Figs 2, 6 and ¶ [0050], [0055], [0095]-[0100]); and an activity classifier module configured to analyze features and motion data of the human (the mood classification confidence level is performed for analyzing features and facial movement and classify an identified mood or emotion, step S611; Figs 2, 6 and ¶ [0055], [0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Miyanaka et al with Wang et al including detecting facial expressions of the face indicative of a mood of the human using a pre-trained machine learning algorithm of the facial detection module; and analyzing features or motion data of the human using an activity classifier module. Miyanaka et al teaches the use of the camera system 11 to analyze the emotional / health of the passenger based on facial expression (¶ [0075]) but does not explicitly state use of artificial intelligence to perform the algorithm. Wang et al teaches a machine learning algorithm for such purposes (¶ [0095]). Use of a facial recognition algorithm via machine learning allows for increased accuracy of emotion identification, as recognized by Wang et al (¶ [0050]).
Regarding Claim 12, Miyanaka et al in view of Wang et al teach the system of claim 11 (as described above), and Miyanaka et al further teach comprising: an alert module configured to generate an alert signal if the activity classifier module identifies an alertable activity based at least partially on the identified features or motion data (processor 1139 of server 113 in camera system 11 transmits (generates inherent to transmit) an alarm to ground monitoring system 15 when the passenger does not move for a set amount of time (activity of not moving for a period of time is the alertable activity); Figs 3, 7, 8 and ¶ [0075]).  
Regarding Claim 13, Miyanaka et al in view of Wang et al teach the system of claim 12 (as described above), wherein Miyanaka et al teach the alert signal comprises at least one of an indicator light and a bounding box on a portion of the optimized image displayed on the display device (an alarm and image signal (indicator light) is sent to the ground monitoring system 15 when a passenger does not move for a set amount of time and the image 42 has a mask to hide the passengers not of interest (thereby creating a bounding box 41a on the portion of the image displayed to the ground monitoring system 15; Fig 7 and ¶ [0059]-[0061], [0075]).  
Regarding Claim 14, Miyanaka et al in view of Wang et al teach the system of claim 11 (as described above), wherein Miyanaka et al teaches the image processing module (image processor 1139 to process the video images; Figs 3, 7 and ¶ [0021], [0033]-[0040], [0055]-[0059]), further comprises at least one of: an image enhancement module; a morphological processing module; and image segmentation module; and an extraction module configured to distinguish an image foreground from an image background (the image processor 1132 can use a mask 421 to cover regions of the image that are not of interest (partitioning the image); Figs 3, 7 and ¶ [0056]-[0059]).  
Regarding Claim 16, Miyanaka et al in view of Wang et al teach the system of claim 11 (as described above) wherein Miyanaka et al teach the human is an aircraft passenger (the target human in the selected image is an aircraft passenger; Figs 3, 7 and ¶ [0042], [0063]-[0064], and wherein the object detection module further comprises at least one of: a head detection module configured to detect a head of the passenger and motion of the head; a body detection module configured to detect a body of the passenger and motion of the body; and a hand detection module configured to detect a hand of the passenger and motion of the hand (the processor 1139 includes facial recognition and movement of the passenger; Figs 3, 7 and ¶ [0059]-[0060], [0075]).  
Regarding Claim 19, Miyanaka et al in view of Wang et al teach the system of claim 11 (as described above), wherein Miyanaka et al teach the at least one camera comprises a plurality of cameras (plurality of cameras 111, 112 are used to image the interior of the aircraft 1; Figs 1, 3 and ¶ [0063]).  
Regarding Claim 20, Miyanaka et al in view of Wang et al teach the system of claim 11 (as described above), wherein Miyanaka et al teach the display module comprises a fixed or portable video display the display module comprises a fixed or portable video display (the  ground monitoring system 15 includes devices, such as smartphone or tablet (portable video display), to view the in-flight image; ¶ [0027]).

Claims 6-8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyanaka et al (US 2019/0253671) in view of Wang et al (CN 10500682) and Rattner et al (US 2017/00688863).
Regarding Claim 6, Miyanaka et al in view of Wang et al teach the method of claim 1 (as described above). 
Miyanaka et al in view of Wang et al does not teach the object detection module is further configured to detect an inanimate object such as an aircraft fixture.
Rattner et al is analogous art pertinent to the technology disclosed in this application including the object detection module is further configured to detect an inanimate object such as an aircraft fixture (the computer 200 applies normal operation 334 including seat counter 350 to detect passenger seats (inanimate object) in the filtered image; Figs 2A, 3C, 4C and ¶ [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Miyanaka et al and Wang et al with Rattner et al including the object detection module is further configured to detect an inanimate object such as an aircraft fixture. Detection of seats, rather than passengers, allows for the system to perform counting of passengers, which enhances identification of seat occupancy for use in efficiency for public transportation, such as airplanes, as recognized by Rattner (¶ [0002], [0004]).
Regarding Claim 7, Miyanaka et al in view of Wang et al and Rattner et al teach the method of claim 6 (as described above), wherein Rattner et al teaches the human is an aircraft passenger  (the computer 200 applies normal operation 334 including face detection 341 in the face counter operation 340 to detect a face of a person (animate object) in the filtered image; Figs 2A, 3C, 5B and ¶ [0065]).  
Regarding Claim 8, Miyanaka et al in view of Wang et al and Rattner et al teach the method of claim 7 (as described above), wherein Rattner et al teaches detecting and analyzing the human further comprises at least one of: detecting a head of the passenger and motion of the head using a head detection module; detecting a body of the passenger and motion of the body using a body detection module; and detecting a hand of the passenger and motion of the hand using a hand detection module (the computer 200 applies normal operation 334 including a seat counter operation 350 that detects the passenger body and motion (from counting presence then absence from the seat); Figs 2A, 3C, 5C and ¶ [0068], [0085]-[0086]).

Regarding Claim 15, Miyanaka et al in view of Wang et al teach the system of claim 11 (as described above). 
Miyanaka et al in view of Wang et al does not teach an object database; and a flight phase indicator module configured to provide information about a flight phase of the aircraft.  
Rattner et al is analogous art pertinent to the technology disclosed in this application including an object database (the training phase 330 includes a pre-trained database of seat images to determine number and coordinates of each seat in the image frame; Fig 3C and ¶ [0079]); and a flight phase indicator module configured to provide information about a flight phase of the aircraft (sensor 106 is used to check whether the airplane (vehicle) is in motion (“moving state”); ¶ [0075], [0084]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Miyanaka et al and Wang et al with Rattner et al including an object database; and a flight phase indicator module configured to provide information about a flight phase of the aircraft. Use of an object database assists in the analysis of images, such as detection of humans from other animals or inanimate objects and the use of a sensor to detect motion provides feedback regarding movement status of a vehicle to increase awareness of the cabin activity, as recognized by Rattner et al (¶ [0004]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyanaka et al (US 2019/0253671) in view of Wang et al (CN 10500682), Rattner et al (US 2017/00688863) and in further view of Arata (JP 2017101488).
Regarding Claim 9, Miyanaka et al in view of Wang et al and Rattner et al teach the method of claim 8 (as described above).
Miyanaka et al in view of Wang et al and Rattner et al does not teach detecting a proximity of the hand to the inanimate object.  
Arata is analogous art pertinent to the technology disclosed in this application including detecting a proximity of the hand to the inanimate object (the image acquisition unit 1a inputs image of vehicle interior to detection unit 1b that performs image recognition processing to identify a human hand and the distance of the human hand to a door; Fig 1 and ¶ [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Miyanaka et al, Wang et al and Rattner et al with Arata including detecting a proximity of the hand to the inanimate object. Detection of a hand to an inanimate object, such as a door, allows for control over the inanimate object, as recognized by Arata (¶ [0004]).    

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miyanaka et al (US 2019/0253671) in view of Wang et al (CN 10500682) and Arata (JP 2017101488).
Regarding Claim 17, Miyanaka et al in view of Wang et al teach the system of claim 16 (as described above).
Miyanaka et al in view of Wang et al does not teach the hand detection module is further configured to detect a proximity of the hand to an inanimate object such as a door.  
Arata is analogous art pertinent to the technology disclosed in this application including the hand detection module is further configured to detect a proximity of the hand to an inanimate object such as a door (the image acquisition unit 1a inputs image of vehicle interior to detection unit 1b that performs image recognition processing to identify a human hand and the distance of the human hand to a door; Fig 1 and ¶ [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Miyanaka et al and Wang et al with Arata including the hand detection module is further configured to detect a proximity of the hand to an inanimate object such as a door. Detection of a hand to an inanimate object, such as a door, allows for control over the inanimate object, as recognized by Arata (¶ [0004]).    

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miyanaka et al (US 2019/0253671) in view of Wang et al (CN 10500682) and Agrawal et al (CN 105912975).
Regarding Claim 18, Miyanaka et al in view of Wang et teach the system of claim 11 (as described above).
Miyanaka et al in view of Wang et does not teach an un-clustered learning module configured to analyze object and motion data to identify new activities.  
Agrawal et al is analogous art pertinent to the technology disclosed in this application including an un-clustered learning module configured to analyze object and motion data to identify new activities (the video analysis tool 112 can be trained using machine learning algorithm (understood as an unclustered learning module) for object and motion detection; ¶ [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Miyanaka et al and Wang et with Agrawal et al including an un-clustered learning module configured to analyze object and motion data to identify new activities. Use of machine learning for object and motion detection improves machine analysis of typical aircraft cabin behavior for improved analysis, as recognized by Agrawal et al (¶ [0034]).    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ludtke et al (US 2019/0124369) teaches aircraft cabin management including monitoring of the interior using image processing analysis of video data.
Klimke et al (DE 102016200412) teaches image processing of a vehicle interior including identifying the proximity of a person hand to the door and door handle.
	Yajima et al (US 2017/0161957) teaches image processing of the relationship between a person’s hand and an inanimate object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667